DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12, 13, 14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (U.S. Patent Application Publication No. US 2014/0069097 A1) in view of Zheng et al. (U.S. Patent Application Publication No. US 2021/0283580 A1).

    PNG
    media_image1.png
    558
    883
    media_image1.png
    Greyscale

	Regarding claim 1, Yasui discloses a system for treating exhaust gas from a lean-burn combustion engine (1) (Figure 1; paragraph [0054]) comprising a. a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. an injector (432) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (46) (Figure 1; paragraph [0069]); c. a downstream catalyst (42) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (432) (Figure 1; paragraphs [0057] and [0066] – [0069]); and d. an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
	Yasui discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap catalyst.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as such a modification is merely the substitution of one known three-way catalyst (the three-way NOx trap catalyst of Zheng) for another known three-way catalyst (the three-way catalyst of Yasui), and the results of such substitution would have been predictable, namely, mitigating NOx breakthrough during fuel-cut events and reducing N2O emissions.
Regarding claim 6, Yasui further discloses wherein the filter (46) further comprises a three-way catalyst (TWC) (paragraph [0070]).
Regarding claim 12, Yasui further discloses wherein the lean-burn combustion engine (1) is a lean-burn gasoline engine (paragraph [0054]).
Regarding claim 13, Yasui further discloses wherein the gasoline engine (1) is a direct-injection gasoline engine (paragraph [0056]).

Regarding claim 17, Yasui discloses a method of purifying exhaust gas from a lean burn combustion engine (1) (Figure 1; paragraph [0054]), comprising a. passing the exhaust gas through a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (432), located downstream of the filter (46) (Figure 1; paragraph [0069]); c. passing the exhaust gas through a downstream catalyst (42) comprising a selective reduction catalyst, located downstream of the injector (322) (Figure 1; paragraphs [0057] and [0066] – [0069]); wherein the method further comprises passing the exhaust gas through an upstream catalyst (41) located upstream of the filter (46), the upstream catalyst (41) comprising a TWC catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).
Yasui discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap catalyst.
	Zheng is directed to an exhaust aftertreatment system.  Zheng specifically discloses a three-way NOx trap catalyst (Abstract; paragraphs [0005] and [0113]; claim 1).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst 
Regarding claim 22, Yasui further discloses wherein the filter (46) further comprises a three-way catalyst (TWC) (paragraph [0070]).

Claims 1 – 14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Melville et al. (U.S. Patent Application Publication No. US 2011/0274606 A1) in view of Zheng.


    PNG
    media_image2.png
    371
    895
    media_image2.png
    Greyscale


Melville discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap (TWLNT) catalyst.
Zheng is directed to an exhaust aftertreatment system.  Zheng specifically discloses a three-way NOx trap catalyst (Abstract; paragraphs [0005] and [0113]; claim 1).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with 
Regarding claim 2, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 3, Melville further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraphs [0045] and [0073]).
Regarding claim 4, Melville further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraphs [0045] and [0073]).
Regarding claim 5, Melville further discloses wherein the oxidation catalyst is coated extending from the outlet (paragraphs [0045] and [0073]).  Melville discloses the claimed invention except for wherein the oxidation catalyst is coated extending from the outlet for at least 50% of L.  As disclosed by Melville, the oxidation catalyst oxidizes some of the NO in the exhaust to NO2 to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the amount of the filter coated with the oxidation catalyst is a result effective variable for the conversion of NO to NO2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the oxidation catalyst 
Regarding claim 6, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 7, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).
Regarding claim 8, Melville discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).  Melville discloses the claimed invention except for wherein the LNT catalyst (16) is coated extending from the inlet for at least 50% of L.  As disclosed by Melville, the LNT catalyst (16) adsorbs NO from the exhaust gas at low temperatures, and releases NO at higher temperatures (paragraphs [0045], [0073] and [0074]).  Some of the released NO is oxidized to NO2 in the oxidation catalyst downstream of the LNT to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the amount of the filter coated with the LNT catalyst is a result effective variable for the conversion of NO to NO2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the LNT catalyst of Melville to be coated extending from the inlet for at least 50% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Melville further discloses wherein the oxidation catalyst and LNT catalyst (16) overlap by at most 80% of L (paragraph [0073]).

Regarding claim 11, Melville discloses the claimed invention except for wherein the exhaust gas entering the downstream catalyst (21) has a NO2:NOx ratio of more than 10%.  Melville discloses that the LNT catalyst (16) adsorbs NO from the exhaust gas at low temperatures, and releases NO at higher temperatures (paragraphs [0045], [0073] and [0074]).  Some of the released NO is oxidized to NO2 in the oxidation catalyst downstream of the LNT to contribute to increasing the NO2:NO ratio in the exhaust gas, which improves the efficiency of the downstream SCR catalyst (paragraphs [0045], [0073] and [0074]).  Thus, the NO2:NOx ratio is a result effective variable for the efficiency of the SCR catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the exhaust gas entering the downstream catalyst (21) to have a NO2:NOx ratio of more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Melville further discloses wherein the lean-burn combustion engine (12) is a lean-burn gasoline engine (paragraph [0055]).
Regarding claim 13, Melville further discloses wherein the gasoline engine (12) is a direct-injection gasoline engine (paragraph [0055]).
Regarding claim 14, Melville further discloses wherein the particulate filter (18) is a gasoline particulate filter (GPF) (paragraph [0055] – in embodiments in which the engine is a gasoline engine, the particulate filter is a GPF).
Regarding claim 17, Melville discloses a method of purifying exhaust gas from a lean burn combustion engine (12) (Figure 2; paragraphs [0055] and [0070]), comprising a. passing the exhaust gas 
Melville discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap (TWLNT) catalyst.
Zheng is directed to an exhaust aftertreatment system.  Zheng specifically discloses a three-way NOx trap catalyst (Abstract; paragraphs [0005] and [0113]; claim 1).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  The three-way NOx trap catalyst of Zheng  
Regarding claim 18, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 22, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 23, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Balthes et al. (U.S. Patent Application Publication No. US 2014/0041367 A1) in view of Zheng.

    PNG
    media_image3.png
    603
    916
    media_image3.png
    Greyscale

Regarding claim 1, Balthes discloses a system for treating exhaust gas from a lean-burn combustion engine (2) (Figure 1; Abstract; paragraphs [0001] and [0024]) comprising a. a particulate filter (35) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraph [0025]), wherein the filter (35) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraph [0025]); b. an injector (38) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (35) (Figure 1; paragraph [0026]); c. a downstream catalyst (36) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (38) (Figure 1; paragraph [0026]); and d. an upstream catalyst (34) located upstream of the filter (35), the upstream catalyst (34) comprising a three-way catalyst (Figure 1; paragraph [0025]).
Balthes discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap catalyst.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Balthes such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthes such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as such a modification is merely the substitution of one known three-way catalyst (the three-way NOx trap catalyst of Zheng) for another known three-way catalyst (the three-way catalyst of Balthes), and the results of such substitution would have been predictable, namely, mitigating NOx breakthrough during fuel-cut events and reducing N2O emissions.
Regarding claim 17, Balthes discloses a method of purifying exhaust gas from a lean burn combustion engine (2) (Figure 1; Abstract; paragraphs [0001] and [0024]), comprising a. passing the exhaust gas through a particulate filter (35) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraph [0025]), wherein the filter (35) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraph [0025]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (38), located downstream of the filter (35) (Figure 1; paragraph [0026]); c. passing the exhaust gas through a downstream catalyst 
Balthes discloses the claimed invention except for the upstream catalyst comprising a three-way NOx trap catalyst.
	Zheng is directed to an exhaust aftertreatment system.  Zheng specifically discloses a three-way NOx trap catalyst (Abstract; paragraphs [0005] and [0113]; claim 1).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Balthes such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthes such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as such a modification is merely the substitution of one known three-way catalyst (the three-way NOx trap catalyst of Zheng) for another known three-way catalyst (the three-way catalyst of Balthes), and the results of such substitution would have been predictable, namely, mitigating NOx breakthrough during fuel-cut events and reducing N2O emissions.


Claims 1 – 5, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent Application Publication No. US 2014/0161693 A1) in view of Yasui and further in view of Zheng.

    PNG
    media_image4.png
    297
    763
    media_image4.png
    Greyscale

Regarding claim 1, Brown discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a. a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. an injector (7) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. a downstream catalyst (6) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Brown discloses the claimed invention except for an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way NOx trap (TWLNT) catalyst.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Brown and Yasui disclose a system for treating exhaust gas from a lean-burn combustion engine comprising a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; an injector for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter; and a downstream catalyst comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector.  Further, as disclosed by Yasui, it is well known for such an exhaust system to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as such a modification would result in enhanced purification of HC, CO and NOx.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown and Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as such a modification is merely the substitution of one known three-way catalyst (the three-way NOx trap catalyst of Zheng) for another known three-way catalyst (the three-way catalyst of Yasui), and the results of such substitution would have been predictable, namely, mitigating NOx breakthrough during fuel-cut events and reducing N2O emissions.
Regarding claim 2, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).
Regarding claim 3, Brown further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraph [0077]).
Regarding claim 4, Brown further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraph [0077]).

Regarding claim 10, Brown further discloses wherein the SCR catalyst (6) comprises a metal oxide based SCR catalyst formulation, a molecular sieve based SCR catalyst formulation, or mixtures thereof (Figure 3; paragraph [0077]).
Regarding claim 11, Brown further discloses wherein the exhaust gas entering the downstream catalyst (6) has a NO2:NOx ratio of more than 10% (Figures 1 and 2; paragraphs [0074] and [0075]).
Regarding claim 17, Brown discloses a method of purifying exhaust gas from a lean burn combustion engine comprising a. passing the exhaust gas through a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (7), located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. passing the exhaust gas through a downstream catalyst (6) comprising a selective reduction catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Brown discloses the claimed invention except for passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst, a three-way NOx trap (TWLNT), or combinations thereof.
Yasui is directed to an exhaust aftertreatment system.  Yasui specifically discloses a method of purifying exhaust gas from a lean burn combustion engine (1) (Figure 1; paragraph [0054]), comprising a. passing the exhaust gas through a particulate filter (46) including an inlet and an outlet with an axial length L therebetween (Figure 1; paragraphs [0057] and [0070]), wherein the filter (46) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 1; paragraphs [0057] and [0070]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As noted above, both Brown and Yasui disclose a method of purifying exhaust gas from a lean burn combustion engine comprising passing the exhaust gas through a particulate filter including an inlet and an outlet with an axial length L therebetween, wherein the filter includes an oxidation catalyst capable of generating NO2 under lean burn conditions; adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector, located downstream of the filter; and passing the exhaust gas through a downstream catalyst comprising a selective reduction catalyst, located downstream of the injector.  Further, as disclosed by Yasui, it is well known for such an exhaust system to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst (Figure 1; paragraphs [0057], [0058], [0060] and [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include passing the exhaust gas through an upstream catalyst located upstream of the filter, the upstream catalyst comprising a three-way catalyst as taught by Yasui, as such a modification would result in enhanced purification of HC, CO and NOx.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown and Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Zheng, it is well known for an exhaust aftertreatment system to include a three-way NOx trap catalyst to mitigate NOx breakthrough during fuel-cut events that increase the fuel thermal efficiency (paragraph [0005]).  Zheng discloses that such a three-way NOx trap catalyst is effective in treating NOx slip typically associated with transition between rich and lean conditions during fuel-cut events, and provides a lower tailpipe emission of N2O in comparison with conventional three-way catalyst (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Yasui such that the upstream catalyst comprises a three-way NOx trap catalyst as taught by Zheng, as such a modification is merely the substitution of one known three-way catalyst (the three-way NOx trap catalyst of Zheng) for another known three-way catalyst (the three-way catalyst of Yasui), and the results of such substitution would have been predictable, namely, mitigating NOx breakthrough during fuel-cut events and reducing N2O emissions.
Regarding claim 18, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Zheng and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Yasui in view of Zheng discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yasui to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balthes in view of Zheng and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Balthes in view of Zheng discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Balthes to include wherein the upstream catalyst is coated onto .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Zheng and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Melville in view of Zheng discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yasui and Zheng and further in view of Tanaka et al. (U.S. Patent No. US 5,551,231).
Regarding claim 16, Brown in view of Yasui and Zheng discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Tanaka is directed to an exhaust aftertreatment system.  Tanaka specifically discloses wherein an upstream three-way catalyst (17) is coated onto an electrically-heated catalyst (EHC) (Figure 1; column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brown to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tanaka, it is well known for an upstream catalyst to be coated onto an electrically-heated catalyst (EHC) such that the temperature of the three-way catalyst can be increased to its operating temperature to effectively reduce NOx, HC and CO (column 3, lines 57 – 59; column 4, line 18; column 9, line 62 – column 10, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to include wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Tanaka, as such a modification would ensure that the three-way catalyst is quickly brought to its operating temperature to effectively reduce NOx, HC and CO.

Response to Arguments
Applicant’s arguments and amendments filed August 23, 2021 with respect to the drawing objection have been fully considered and are persuasive.  
Applicant’s arguments with respect to the 102 and 103 rejections of claims 1 - 14, 16 – 18, 22 and 23 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Accordingly, claims 1 – 14, 16 – 18, 22 and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JASON D SHANSKE/Primary Examiner, Art Unit 3746